ADLER, District Judge.
This is a motion by the trustee in bankruptcy herein to stay, enjoin, and restrain the respondent, Flora M. Marshall, and her attorneys, from disturbing and disposing of the real property standing in the" name of the bankrupt.
The respondent began an action to foreclose a mortgage on the property of the bankrupt on March 1, 1932. The Lyons Coal Company, Inc., filed its petition in bankruptcy on March 3, 1932. The judgment of foreclosure and sale was entered in the action on March 22,1932, and notice of sale and due publication thereof has been had. The date of sale fixed in the notice of publication is May 14, 1932. The motion herein is to restrain and enjoin this sale.
The lien of the mortgage foreclosed by the respondent is conceded to be a valid one and' of several years’ standing. The foreclosure action was begun before the petition in bankruptcy was filed. Under the authority of Straton v. New, 283 U. S. 318, 51 S. Ct. 465, 75 L. Ed. 1060, and In re Iroquois Utilities (C. C. A.) 297 F. 397, the bankruptcy court may not enjoin the proceedings.
The motion is denied.